Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


  Portland Hunt-Alpine Club, LLC, on behalf       Case No. 2:19-cv-00446-JAW
  of itself and all others similarly situated,

                                Plaintiff,

         v.

  Mowi ASA (f/k/a Marine Harvest ASA),
  Marine Harvest USA, LLC, Marine Harvest
  Canada, Inc., Ducktrap River of Maine
  LLC, Grieg Seafood ASA, Grieg Seafood
  BC Ltd., Ocean Quality AS, Ocean Quality
  North America Inc., Ocean Quality USA
  Inc., Ocean Quality Premium Brands, Inc.,
  SalMar ASA, Leroy Seafood Group ASA,
  Leroy Seafood USA Inc., and Scottish Sea
  Farms Ltd.,

                                Defendants.


  Prime Steakhouse, on behalf of itself and all   Case No. 2:19-cv-00207-JAW
  others similarly situated,

                                Plaintiff,

          v.

  Mowi ASA (f/k/a Marines Harvest ASA),
  Marine Harvest USA, LLC, Marine Harvest
  Canada, Inc., Ducktrap River of Maine
  LLC, Grieg Seafood ASA, Grieg Seafood
  BC Ltd., Ocean Quality AS, Ocean Quality
  North America Inc., Ocean Quality USA
  Inc., Ocean Quality Premium Brands, Inc.,
  SalMar ASA, Leroy Seafood Group ASA,
  Leroy Seafood USA Inc., and Scottish Sea
  Farms Ltd.,

                                Defendants.
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 2 of 14



    COMMERCIAL AND INSTITUTIONAL INDIRECT PURCHASER PLAINITIFFS’
   MOTION TO APPOINT COTCHETT, PITRE & MCCARTHY; CUNEO GILBERT &
   LADUCA, LLP; AND GUSTAFSON GLUEK PLLC INTERIM LEAD COUNSEL AND
                         MEMORANDUM OF LAW

         Pursuant to Federal Rule of Civil Procedure (“Rule”) 23(g), Cotchett, Pitre & McCarthy,

  LLP (“CPM”), Cuneo Gilbert & LaDuca, LLP (the “Cuneo Firm”), and Gustafson Gluek PLLC

  (together, “Moving Firms”) hereby move the Court for an order appointing them as Interim Lead

  Class Counsel for the Proposed Commercial and Institutional Indirect Purchaser Plaintiff Class

  and establishing a Plaintiffs’ Executive Committee consisting of the following law firms: the

  Barrett Law Group, P.A. and Larson King, LLP.

  I.     INTRODUCTION

          Under the Manual for Complex Litigation, the primary consideration in appointing

  leadership in a complex action “is achieving efficiency and economy without jeopardizing fairness

  to the parties.” Manual for Complex Litig. § 10.221 (4th ed. 2004). The leadership structure

  proposed herein best satisfies this consideration, as the proposed firms have vast experience

  representing indirect purchasers in complex antitrust actions.

         The Moving Firms are three of the nation’s leading law firms practicing complex litigation

  and have recovered substantial damages and settlements for injured plaintiffs. See Declaration of

  Adam J. Zapala (“Zapala Decl.”), Exhibit A (“CPM Bio”); Declaration of Jonathan Cuneo

  (“Cuneo Decl.”), Exhibit A (“CGL Resume”); Declaration of Daniel C. Hedlund (“Hedlund

  Decl.”), Exhibit A (“Gustafson Gluek Resume”). As explained in detail below, the Moving Firms’

  lawyers satisfy the factors outlined in Federal Rule of Civil Procedure (“Rule”) 23(g).

  II.    ARGUMENT

         Rule 23(g) authorizes courts to “designate interim counsel to act on behalf of a putative

  class before determining whether to certify the actions as a class action.” Fed. R. Civ. P. 23(g)(3);


                                                   1
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 3 of 14



  see also In re Hannaford Bros. Co. Customer Data Sec. Breach Litig., 252 F.R.D. 66, 67 (D. Me.

  2008). The designation of interim counsel “clarifies responsibility for protecting the interests of

  the class during precertification activities, such as making and responding to motions, conducting

  any necessary discovery, moving for class certification, and negotiating settlement.” Manual for

  Complex Litig. § 21.11 (4th ed. 2004). “In considering a motion to appoint interim lead class

  counsel, a court should consider who will best represent the interests of the class, and who is best

  able to accomplish the class action goals of efficiency and economy in doing so.” See Coleman v.

  Gen. Motors Acceptance Corp., 220 F.R.D. 64, 100 (M.D. Tenn. 2004).

         Rule 23(g) sets forth four considerations for the appointment of interim lead class counsel:

  (i) the work counsel has done in identifying or investigating potential claims in the action; (ii)

  counsel’s experience in handling class actions, other complex litigation and the types of claims

  asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that

  counsel will commit to representing the class. Fed R. Civ. P. 23(g)(1)(A)(i)-(iv). No single factor

  is determinative; all factors must be weighed to determine who can best represent the class. See

  Advisory Committee Notes (2003 Amendments).

         As provided below, each criterion supports the Moving Firms’ proposed leadership

  structure. In particular, the Moving Firms’ immense experience in leadership roles in many of the

  largest indirect purchaser antitrust class actions ever brought in the United States will allow them

  to best serve the interests of the class and efficiently and effectively pursue this matter. See Zapala

  Decl.; Hedlund Decl.; Cuneo Decl.

         A.      The Moving Firms Thoroughly Investigated the Misconduct Alleged in this
                 Action (Fed. R. Civ. P. 23(g)(1)(A)(i))

         Before filing this case, the Moving Firms comprehensively researched the alleged

  misconduct giving rise to Commercial and Institutional Indirect Purchaser Plaintiffs’ claims, the


                                                    2
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 4 of 14



  farm-raised salmon industry, and studied the potential injury and damages Defendants’ alleged

  conduct caused. Cuneo Decl. ¶ 7. The Moving Firms have devoted substantial resources—both in

  time and money—to investigate the allegations in the complaints and will devote all necessary

  resources to achieve a successful outcome, whether by settlement or judgment. The Moving Firms

  were also the first firms to file an indirect purchaser action regarding price-fixing in the Salmon

  industry.

          B.       Knowledge and Experience in Prosecuting Complex Litigation (Fed. R. Civ. P.
                   23(g)(1)(A)(ii))
          In selecting lead counsel:

          [T]he “guiding principle” is who will best serve the interest of the plaintiffs. The
          criteria for selecting counsel include factors such as experience and prior success
          record, the number, size, and extent of involvement of represented litigants, the
          advanced stage of the proceedings in a particular suit, and the nature of the causes
          of action alleged.

  Millman v. Brinkley, No. 1:03-cv-3831-WSD, 2004 U.S. Dist. LEXIS 20113, at *9 (N.D. Ga. Oct.

  1, 2004) (quoting Herbert B. Newberg & Alba Conte, Newberg on Class Actions § 9.35 at 388

  (4th ed. 2002)). Each of these factors weighs in favor of approving the Moving Firms’ motion to

  serve as Interim Lead Class Counsel, as each firm has substantial experience litigating complex

  antitrust class actions and serving in leadership positions therein.

          CPM’s extensive experience with complex antitrust class actions makes it well-qualified

  to serve as interim lead counsel. As one of the foremost firms engaged in indirect purchaser actions

  in the United States, CPM has served in a variety of leadership positions in a vast number of such

  cases.1 Zapala Decl. ¶¶ 6-10, 12, 23, 27. Of particular relevance is CPM’s work in In re Broiler


           1
             In re Automotive Parts Antitrust Litigation, 2:12-md-02311 (E.D. Mich.) (“Auto Parts”) (appointed co-lead
  counsel); In re Capacitors Antitrust Litigation, Case No. 3:14-cv-03264-JST (N.D. Cal.) (“Capacitors”) (appointed
  sole lead counsel); In re Resistors Antitrust Litigation, Case No. 5:15-cv-03820-RMW (N.D. Cal.) (“Resistors”)
  (appointed sole lead counsel); In re Lithium Ion Batteries Antitrust Litigation, Case No. 4:13-md-02424 (N.D. Cal.)
  (“Lithium Ion Batteries”) (appointed sole lead counsel); In re Generic Pharmaceuticals Pricing Antitrust Litigation,
  MDL No. 2724 (E.D. Pa.) (appointed to the steering committee); In re Broiler Chicken Antitrust Litigation, Case No.


                                                           3
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 5 of 14



  Chicken Antitrust Litigation, Case No. 1:16-cv-08637 (N.D. Ill.) (“Broilers”)—a large price-fixing

  action involving multiple levels of the distribution chain—where it serves as co-lead counsel and

  represents commercial and institutional indirect purchasers who allege a price-fixing conspiracy

  among suppliers of broiler chickens. Zapala Decl. ¶ 6. CPM serves in this role along with

  Gustafson Gluek, another proposed lead counsel in this action.

           Additionally, CPM has successfully obtained substantial recoveries on behalf of indirect

  purchasers in cases involving the myriad complex issues often involved in such cases. As co-lead

  counsel in Auto Parts, one of the largest price-fixing cases ever, CPM helped the end-payor class

  recover over $1.1 billion and was recently presented with the American Antitrust Institute’s

  (“AAI”) prestigious award for litigation of the year for its work in the case. Zapala Decl. ¶ 7. In

  Capacitors, Resistors, and Lithium Ion Batteries, CPM secured settlements totaling approximately

  $226 million collectively. Zapala Decl. ¶¶ 8-10. In addition to indirect purchaser cases, CPM has

  successfully represented direct purchasers in complex antitrust actions as well.2 Zapala Decl. ¶¶

  14, 16, 18, 21, 25, 26.

           Like the lawyers at CPM, Mr. Cuneo and his firm possess substantial experience

  prosecuting price-fixing involving indirect purchasers, including in the seafood and auto parts

  industries. Mr. Cuneo is the sole court-appointed lead counsel for a class of commercial food

  preparer plaintiffs in In re Packaged Seafood Products Antitrust Litig., Case No. 3:15-md-02670-




  1:16-cv-08637 (N.D. Ill.) (appointed co-lead class counsel, along with Gustafson Gluek); In re Parking Heaters
  Antitrust Litigation, Case No. 1:15-mc-00940-JG-JO (E.D.N.Y.) (appointed liaison counsel); In re Methionine
  Antitrust Litigation, Case No. 00-1311 CRB (N.D. Cal.) (appointed co-lead counsel).
            2
              In re Domestic Airline Travel Antitrust Litigation, Case No. 15-1404 (CCK) (MDL No. 2656 (D. D.C.)
  (thus far recovering $60 million); In re Transpacific Passenger Air Transportation Antitrust Litigation, 3:07-cv-05634
  (N.D. Cal.) (recovering over $140 million); In re Cathode Ray Tube (CRT) Antitrust Litigation, 4:07-cv-05944-JST
  (N.D. Cal.); In re Optical Disk Drive Antitrust Litigation, 3:10-md-02143-RS (N.D. Cal.) (achieving $74,750,000 in
  settlements); In re Dynamic Random Access Memory (DRAM II) Antitrust Litigation, Case No. 4:18-cv-03805 (N.D.
  Cal.); Precision Associates v. Panalpina, No. 08-0042 JG (E.D.N.Y.) (“Freight Forwarders”) (serving as lead counsel
  with Gustafson Gluek and securing more than $400 million for the class).


                                                            4
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 6 of 14



  JLS-MDD (S.D. Cal.) (“Packaged Seafood”). Cuneo Decl. ¶ 6. In Packaged Seafood, the

  commercial food preparer plaintiffs allege the existence of a price-fixing conspiracy among

  leading packaged tuna manufacturers. Cuneo Decl. ¶ 6. The Court in Packaged Seafood recently

  issued an order granting certification of a class of commercial food preparer indirect purchasers.

  See Order Granting Motions for Class Certification, In re Packaged Seafood Prods. Antitrust

  Litig., Case No. 3:15-md-2670-JLS-MDD, ECF No. 1931.

           As co-lead counsel in Auto Parts, Mr. Cuneo, and proposed Executive Committee members

  Shawn Raiter (Larson King, LLP) and Don Barrett (the Barrett Law Group, P.A.), helped

  automobile dealership indirect plaintiffs and class members recover over $400 million in

  settlements. Cuneo Decl. ¶ 4. Mr. Cuneo and his firm have subsequently led other indirect

  purchaser actions on behalf of commercial, intermediate-level purchasers.3 Cuneo Decl. ¶ 5.

           Gustafson Gluek PLLC is a Minneapolis-based law firm with a national practice, and an

  emphasis on antitrust, consumer protection, and class action litigation. Since its founding,

  Gustafson Gluek has worked with and opposed some of the nation’s largest companies and law

  firms obtaining multi-million-dollar victories and critical injunctive relief for millions of class

  members. The firm’s fourteen members have over two-hundred years of experience in cases of the

  type at issue here, and the firm and its members have served in leadership roles in numerous

  complex class actions over the years. 4 Hedlund Decl. ¶ 8. Gustafson Gluek and senior partner



           3
              In re Generic Pharmaceuticals Pricing Antitrust Litig., MDL No. 2724 (E.D. Pa.) (representing a putative
  class of indirect purchaser pharmacy resellers bringing indirect purchaser actions against drug manufacturers); In re
  Pork Antitrust Litig., Case No. 18-1776-JRT-HB (D. Minn.) (co-lead counsel for a putative class of commercial and
  institutional indirect purchasers).
            4
              In re Syngenta Litig., No: 27-CV-15-3785 (Minn. Dist. Ct.) (MN) (MDL 2591) (co-lead counsel in state
  court action representing a class of Minnesota corn farmers and one of four counsel selected as settlement counsel,
  resulting in a proposed settlement of $1.51 billion); Precision Associates v. Panalpina World Transp. (Holding) Ltd.,
  No. 08-CV-42 JG VVP (E.D.N.Y.) (Co-Lead counsel in international antitrust class action with CPM and recovering
  over $400 million for the class); In Re Medtronic, Inc. Implantable Defibrillators Products Liability Litig., MDL No.
  1726 (D. Minn.) (co-lead counsel recovering nearly $100 million on behalf of plaintiffs); In Re: Medtronic, Inc., Sprint


                                                             5
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 7 of 14



  Dan Hedlund have played a significant role in these matters, including serving as lead counsel or

  on executive committees in a number of high-profile complex actions.5 Hedlund Decl. ¶ 10.

           The proposed Executive Committee firms also possess significant and beneficial

  experience, and could easily serve as Lead Counsel in their own right. The Barrett Law Group,

  P.A. has served as co-lead counsel with Mr. Cuneo in In re Automotive Parts Antitrust Litigation,

  2:12-md-02311 (E.D. Mich.) and has joined with other firms across the country in suing several

  brand name pharmaceutical manufacturers for engaging in anti-competitive conduct. Barrett Law

  Group has also represented the State of Mississippi in its effort to recover monies lost by

  Mississippi consumers, and by the state itself, as a result of an alleged price-fixing conspiracy

  among infant formula manufacturers. In addition, the firm has served as co-counsel for plaintiffs

  in thirteen state court actions involving this same price-fixing conspiracy. See Affidavit of John

  W. (Don) Barrett.

           Larson King, LLP has also served as co-lead counsel with Mr. Cuneo in antitrust actions

  like In re Automotive Parts Antitrust Litigation, 2:12-md-02311 (E.D. Mich.), In re Vehicle

  Carrier Service Antitrust Litigation, Case No. 13-cv-3306 (MDL No. 2471) (D. N.J.), and In re



  Fidelis Leads Products Liability Litig., MDL No. 1905 (D. Minn.) (as sole Lead counsel, negotiated $268 million
  settlement on behalf of over 14,000 individual plaintiffs).
           5
              In re Broiler Chicken Antitrust Litig., 16-cv-8637 (N.D. Ill.) (appointed co-lead counsel); In re Pork
  Antitrust Litigation, 18-cv-01776 (D. Minn.) (appointed co-lead counsel); In re Interior Molded Doors Indirect
  Purchaser Antitrust Litig., 3:18-cv-00850 (E.D. Va.) (appointed co-lead counsel); In re Automotive Parts Antitrust
  Litigation, 2:12-md-02311 (E.D. Mich) (firm worked closely with Lead Counsel CPM and Mr. Zapala); In re: Dealer
  Management Systems Antitrust Litig., MDL No. 2817 (N.D. Ill.) (personally appointed to Plaintiffs’ Steering
  Committee); Bhatia v. 3M Co., 16-cv-1304 (D. Minn.) (personally appointed co-lead counsel); In re: CenturyLink
  Residential Customer Billing Disputes Litig., MDL No. 17-2795 (D. Minn.) (appointed Executive Committee Chair);
  In re Disposable Contact Lens Antitrust Litig., MDL No. 2626 (M.D. Fla.) (Defendant discovery team leader); Kleen
  Products vs. Int’l. Paper, 10-cv-5711 (N.D. Ill.) (Defendant discovery team leader); The Shane Group, Inc., et al., v.
  Blue Cross Blue Shield of Michigan, 10-cv-14360 (E.D. Mich.) (appointed co-lead counsel); In re Vitamin C Antitrust
  Litig., MDL No. 1738 (E.D.N.Y.) (appointed co-lead counsel); In re DRAM Antitrust Litig., MDL No. 1486 (appointed
  co-lead counsel), In re TFT-LCD (Flat Panel) Antitrust Litig., MDL No. 07-1827 (N.D. Cal.) (representing indirect
  purchasers in recovering $1.2 billion for plaintiffs), In re Capacitors Antitrust Litigation, MDL No. 2801 (N.D. Cal.)
  (worked closely with Lead Counsel CPM in recovering over $80 million in settlements); In re Resistors Antitrust
  Litigation, 3:15-cv-03820 (N.D. Cal.) (worked closely with Lead Counsel CPM in recovering $33.4 million in
  settlements). Hedlund Decl. ¶ 10.


                                                            6
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 8 of 14



  Pork Antitrust Litig., Case No. 18-1776-JRT-HB (D. Minn.). The firm has also been involved with

  other antitrust actions and served as counsel in dozens of class actions. See Declaration of Shawn

  Raiter.

            This vast array of experience has afforded the Moving and proposed Executive Committee

  Firms with invaluable knowledge and expertise. The Moving Firms have amassed insight into the

  nuances of managing complex cases, particularly those with foreign defendants. They have

  successfully addressed arguments and issues likely to be raised in motions to dismiss, conducted

  extensive discovery of defendant entities, successfully moved for class certification utilizing

  econometric and statistical techniques to measure antitrust impact, and negotiated large recoveries

  for injured plaintiffs. Consequently, the Moving Firms’ can efficiently and effectively manage this

  complex action and are thus well-situated to serve as Interim Lead Class Counsel.

            C.     The Moving Firms Have Substantial Knowledge of Antitrust Law (Fed. R. Civ.
                   P. 23(g)(1)(A)(iii))

            The Moving Firms have extensive experience in litigating antitrust cases. CPM has been at

  the forefront of antitrust enforcement, successfully leading the prosecution of antitrust cases in

  markets including consumer electronics, air transportation, cargo and logistics, energy and natural

  gas, financial markets, automobiles, and office equipment. The firm’s extensive experience includes

  cases in courts around the country, including the Eastern District of Michigan, the Southern District

  of New York, the Eastern District of New York, the Northern District of Illinois, the District of New

  Jersey, the District of Delaware, and California state and federal courts.

            Experience in the aforementioned antitrust actions has afforded CPM considerable

  knowledge and insight into antitrust law. In litigating cases like Capacitors, Resistors, Lithium

  Batteries, and Auto Parts, CPM has faced a number of nuanced antitrust issues, including the

  unique challenge of conducting discovery against foreign defendants. CPM has also encountered


                                                   7
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 9 of 14



  the novel issue of reconciling the laws of the United States with those of a foreign country. In

  2008, CPM finalized a settlement of over $200 million in In re International Air Transportation

  Surcharge Antitrust Litigation, an MDL class action challenging the price-fixing of air passenger

  ticket between the U.S. and the U.K. where CPM served as co-lead counsel. Zapala Decl. ¶ 17.

  This case involved the intersection of U.S. and U.K. antitrust law and CPM is one of the few firms

  with experience in addressing and resolving these complex issues.

         Mr. Cuneo’s experience affords him substantial insight into antitrust law. He previously

  worked as an attorney in the Office of the General Counsel of the Federal Trade Commission and

  as counsel to the Subcommittee on Monopolies and Commercial law of the U.S. House of

  Representative’s Committee on the Judiciary. Cuneo Decl. ¶¶ 14-15. Mr. Cuneo has also served

  as General Counsel and Legislative Representative of the Committee to Support the Antitrust

  Laws. He is also the co-editor of a textbook, THE INTERNATIONAL HANDBOOK OF

  PRIVATE ENFORCEMENT OF COMPETITION LAW (Edward Elgar Publishing Inc., 2010).

  Cuneo Decl. ¶ 18. Recently, Mr. Cuneo was honored by AAI with the Alfred E. Kahn Award for

  Antitrust Achievement, an award recognizing individuals who have contributed greatly in the field

  of antitrust. Cuneo Decl. ¶ 17.

         Over the last twenty-plus years, Dan Hedlund has worked on numerous complex antitrust

  class actions seeking injunctive and monetary relief for small businesses and consumers. He is an

  advisory board member to AAI, a past president of the Committee to Support Antitrust Laws, and

  a past Chair of the Minnesota Bar Association’s Antitrust Council. He has been named a “Super

  Lawyer” by Minnesota Law & Politics from 2013-2019 and a top 100 lawyer in 2015 and 2017-

  2019. In 2011, he received a Distinguished Pro Bono Service Award from the Minnesota District

  Court for his work with the Pro Se Project. Hedlund Decl. ¶ 11. In addition to presenting at CLEs,



                                                  8
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 10 of 14



  Mr. Hedlund has testified multiple times before the Minnesota legislature on competition law, and

  before the Federal Rules Committee. He is a co-author of the “Plaintiff Overview” in Private

  Antitrust Litigation 2015 – Getting the Deal Through, and a contributor to Concurrent Antitrust

  Criminal and Civil Procedure 2013 – American Bar Association. Hedlund Decl. ¶ 12.

         Gustafson Gluek prides itself on being a diverse group of problem solvers that can tackle

  any issue. Its team is comprised of 9 female and 10 male attorneys—all from a variety of cultures,

  backgrounds, and life experiences that bring new perspectives to its work. Not only is diversity

  within the firm important to Gustafson Gluek, but so too is being an advocate for the

  underrepresented. Gustafson Gluek was one of four firms, working in conjunction with then Chief

  U.S. District Judge Michael Davis, to found the Pro Se Project, a collaboration between the

  Minnesota District Court and the Minnesota Chapter of the Federal Bar Association, which pairs

  indigent federal litigants with attorneys in federal courts in Minnesota. For its work on the Pro Se

  Project, the firm was honored with the “Distinguished Pro Bono Service Award” for “rising to the

  Court’s challenge of bringing the idea of the Pro Se Project to fruition and nurturing the Project

  into its current form.”

         D.      The Moving Firms are Willing and Able to Commit Resources to Represent
                 the Proposed Commercial and Institutional Indirect Purchaser Plaintiff Class
                 (Fed. R. Civ. P. 23(g)(1)(A)(iv))

         The Moving Firms and the proposed Executive Committee Firms have the resources and

  experience to litigate complex cases of this magnitude and, as history has demonstrated, are

  committed to expending the time, energy and financial resources necessary to lead this litigation

  in the best interests of the proposed class. The Moving Firms and Plaintiffs’ Executive Committee

  Firms’ have a sufficient number of attorneys and other professionals to staff this case, and have

  successfully managed complex, resource-intensive cases in the past. The Moving Firms’ and the



                                                   9
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 11 of 14



  proposed Executive Committee Firms’ attorney and paralegal resources will ensure that the case

  will be staffed appropriately and efficiently so that senior attorneys are not performing junior

  attorney work, junior attorneys will work at their level and will not spend too much time on a task,

  and no attorneys will perform paralegal work. In successfully prosecuting class actions, the

  Moving Firms routinely advance the costs of litigation and have demonstrated an ability and

  willingness to dedicate their substantial financial resources to vigorously prosecute the claims of

  proposed class members. The Moving Firms and the Executive Committee Firms are prepared to

  continue to commit the resources necessary to effectively and vigorously prosecute this case to a

  successful conclusion. Zapala Decl. ¶ 35; Cuneo Decl. ¶ 22; Hedlund Decl. ¶ 14.

         E.      Ability to Work Cooperatively With Others

         The Moving Firms have the ability and willingness to work cooperatively with other law

  firms, including other plaintiffs’ lawyers that file complaints in Maine, or elsewhere, and defense

  counsel in this case. The Moving Firms understand that professional and courteous relations

  amongst joint counsel, as well as between opposing counsel, are essential to the conduct and

  management of complex litigation such as this one. This is reflected by the fact that all firms named

  on both complaints support the Moving Firms’ appointment as Interim Lead Class Counsel. Cuneo

  Decl. ¶ 2.

  III.   CONCLUSION

         For the foregoing reasons, Cotchett, Pitre & McCarthy, LLP, Cuneo Gilbert & LaDuca, LLP.

  and Gustafson Gluek PLLC meet the criteria set forth in Rule 23(g) and respectfully request

  appointment as Interim Lead Counsel for the Commercial and Institutional Indirect Purchaser

  Plaintiff Class in this litigation. Additionally, the Moving Firms request appointment of the Barrett

  Law Group, P.A. and Larson King, LLP as members of the Plaintiffs’ Executive Committee.



                                                   10
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 12 of 14




  DATED: December 5, 2019            Respectfully Submitted,

                                     /s/ Adam J. Zapala
                                     Adam J. Zapala (pro hac vice)
                                     COTCHETT, PITRE & McCARTHY, LLP
                                     San Francisco Airport Office Center
                                     840 Malcolm Road, Suite 200
                                     Burlingame, CA 94010
                                     Telephone: (650) 697-6000
                                     Facsimile: (650) 697-0577
                                     azapala@cpmlegal.com

                                     /s/ Taylor Asen
                                     Taylor Asen
                                     BERMAN & SIMMONS
                                     129 Lisbon Street
                                     Lewiston, Maine 04240
                                     Telephone: (207) 560-0692
                                     tasen@bermansimmons.com

                                     /s/ Jonathan W. Cuneo
                                     Jonathan Cuneo (pro hac vice)
                                     Blaine Finley (pro hac vice)
                                     Daniel M. Cohen (pro hac vice)
                                     CUNEO GILBERT & LADUCA, LLP
                                     4725 Wisconsin Ave., NW
                                     Suite 200
                                     Washington, DC 20016
                                     Telephone: (202) 789-3960
                                     Facsimile: (202) 789-1813
                                     jonc@cuneolaw.com
                                     bfinley@cuneolaw.com
                                     danielc@cuneolaw.com

                                     /s/ Daniel C. Hedlund
                                     Daniel C. Hedlund (pro hac vice)
                                     Michelle J. Looby (pro hac vice)
                                     GUSTAFSON GLUEK PLLC
                                     Canadian Pacific Plaza, Suite 2600
                                     120 South Sixth Street
                                     Minneapolis, MN 55402
                                     Telephone: (612) 333-8844
                                     dhedlund@gustafsongluek.com
                                     mlooby@gustafsongluek.com



                                       11
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 13 of 14



                                     /s/ David McMullan
                                     David McMullan (pro hac vice)
                                     Don Barrett (to apply pro hac vice)
                                     Katherine B. Riley (to apply pro hac vice)
                                     BARRETT LAW GROUP, P.A.
                                     P.O. Box 927
                                     404 Court Square
                                     Lexington, MS 39095
                                     Telephone: (662) 834-2488
                                     dmcmullan@barrettlawgroup.com
                                     dbarrett@barrettlawgroup.com
                                     kbriley@barrettlawgroup.com

                                     /s/ Shawn M. Raiter
                                     Shawn M. Raiter (to apply pro hac vice)
                                     LARSON • KING, LLP
                                     2800 Wells Fargo Place
                                     30 East Seventh Street
                                     St. Paul, MN 55101
                                     Telephone: (651) 312-6518
                                     sraiter@larsonking.com

                                     Counsel for Plaintiffs Portland Hunt-Alpine
                                     Club, LLC and Prime Steakhouse




                                       12
Case 1:20-cv-21509-RS Document 21 Entered on FLSD Docket 12/05/2019 Page 14 of 14



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of December 2019, a true and correct copy of the

  foregoing was electronically filed with the Clerk of the Court by using the CM/ECF system,

  which will send a notice of electronic filing to all CM/ECF participants.

                                            /s/ Adam J. Zapala
                                            Adam J. Zapala (pro hac vice)
                                            COTCHETT, PITRE & McCARTHY, LLP
                                            San Francisco Airport Office Center
                                            840 Malcolm Road, Suite 200
                                            Burlingame, CA 94010
                                            Telephone: (650) 697-6000
                                            Facsimile: (650) 697-0577
                                            azapala@cpmlegal.com
